                          Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 1 of 6

                    1     COSTA KERESTENZIS, SBN 186125
                          SARAH S. KANBAR, SBN 315443
                    2     BEESON, TAYER & BODINE, APC
                    3     520 Capitol Mall, Suite 300
                          Sacramento, CA 95814-4714
                    4     Telephone: (916) 325-2100
                          Facsimile: (916) 325-2120
                    5     Email: ckerestenzis@beesontayer.com
                          Email: skanbar@beesontayer.com
                    6     Attorneys for Plaintiff JUSTIN LOPEZ and Putative
                          Class
                    7
                          REBECCA ARAGON, Bar No. 134496
                    8     raragon@littler.com
                          E. CLIFTON MARTIN, Bar No. 227357
                    9     cmartin@littler.com
                          LITTLER MENDELSON, P.C.
                 10       633 West 5th Street
                          63rd Floor
                 11       Los Angeles, CA 90071
                          Telephone:     213.443.4300
                 12       Fax No.:       213.443.4299
                 13       Attorneys for Defendant
                          AMERICOLD LOGISTICS, LLC
                 14
                 15
                                                      UNITED STATES DISTRICT COURT
                 16
                                                     EASTERN DISTRICT OF CALIFORNIA
                 17
                 18       JUSTIN LOPEZ, on behalf of himself and       Case No. 1:20-CV-00308-NONE-EPG
                          others similarly situated,
                 19                                                    [CLASS ACTION]
                                            Plaintiffs,
                 20                                                    JOINT STIPULATION AND ORDER TO
                                  v.                                   CONTINUE INITIAL SCHEDULING
                 21
                          AMERICOLD LOGISTICS, LLC, a                  CONFERENCE AND ALL OTHER
                 22       Delaware Company; and DOES ONE               DEADLINES FROM SEPTEMBER 9, 2020
                          through TEN,                                 TO A DATE AFTER OCTOBER 14, 2020
                 23
                                           Defendants.                 (ECF No. 9)
                 24
                 25
                 26
                 27
                 28
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
     213.443.4300
                           Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 2 of 6

                    1            Pursuant to Local Rule 143, Plaintiff Justin Lopez (hereinafter, “Plaintiff Lopez”) and

                    2     Defendant Americold Logistics, LLC (hereinafter, “Americold” or “Defendant”) (Plaintiff Lopez

                    3     and Defendant shall be collectively referred to herein as the “Parties”), acting by and through their

                    4     respective counsel of record, hereby enter into this Joint Stipulation To Continue the Initial

                    5     Scheduling Conference And All Other Deadlines From September 9, 2020 to a Date After October

                    6     14, 2020 (“Joint Stipulation to Continue Initial Scheduling Conference”) based on the following:

                    7            1.      On January 16, 2020, Plaintiff Lopez filed the case entitled JUSTIN LOPEZ, on

                    8     behalf of himself and others similarly situated, Plaintiff, v. AMERICOLD LOGISTICS, LLC., a

                    9     Delaware Company; and DOES ONE through TEN, Defendant, Stanislaus County Superior Court

                 10       Case No. CV-20-000412 (the “Lopez Complaint” or “Lopez Action”). The Lopez Complaint

                 11       included various wage and hour claims, and a representative claim under the Labor Code Private

                 12       Attorney General Act (“PAGA”) seeking various civil penalties on behalf of a group of alleged

                 13       aggrieved employees who worked for Defendant. Plaintiff Lopez asserts seven causes of action on

                 14       behalf of the following class of individuals: “all current and former employees . . . who are or have

                 15       been employed by Defendant in Defendant’s Modesto warehouse as non-exempt hourly workers,

                 16       who regularly perform work as warehouse order selectors, warehousemen, or other similar titles to

                 17       include work done in the warehouse . . .” See Lopez Complaint at ¶ 15.

                 18              2.      Defendant Americold filed an answer and affirmative defenses to the Lopez

                 19       Complaint on February 26, 2020. On February 27, 2020, Defendant filed a Notice of Removal. The

                 20       Lopez Action is currently pending in the U.S. District Court for the Eastern District of California as
                 21       referenced in the caption of this Joint Stipulation to Continue Initial Scheduling Conference. Neither

                 22       party has served any discovery or filed any motions.

                 23              3.      The Lopez Action is related to another pending class action. On February 22, 2019,

                 24       Plaintiff Jose Contreras (“Contreras”) filed a complaint against Americold in the Superior Court of

                 25       the State of California for the County of San Bernardino, Jose Contreras, on behalf of himself and

                 26       other similarly-situated employees, Plaintiff v. Americold Logistics, LLC, Defendant, originally filed
                 27       as Case No. CIVDS1905720 (Contreras I). On behalf of himself and a putative class, Contreras

                 28       alleged causes of action against Americold for: (1) Failure to Pay Minimum Wages; (2) Failure to
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
                                                                           2.
     213.443.4300
                           Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 3 of 6

                    1     Pay Overtime Wages; (3) Failure to Pay All Vacation Wages; (4) Failure to Provide Meal Periods;

                    2     (5) Failure to Provide Accurate Itemized Wage Statements; (6) Failure to Pay Wages Timely to

                    3     Terminated Employees; and (7) Unfair Competition Law Claim. Contreras sought to represent all

                    4     individuals employed by Americold in the State of California as non-exempt employees at any time

                    5     from February 22, 2015 through trial of Contreras I.

                    6            4.       On April 9, 2019, Americold answered the Complaint in Contreras I. On April 10,

                    7     2019, Americold removed Contreras I to the United Stated District Court for the Central District of

                    8     California, The Honorable George H. Wu presiding, Case No. 5:19-cv-00641-GW (SHKx).

                    9            5.       On May 2, 2019, Plaintiff Contreras filed a second complaint against Americold in

                 10       the Superior Court of the State of California for the County of San Bernardino, Jose Contreras v.

                 11       Americold Logistics, LLC, originally filed as Case No. CIVDS1913523 under the Private Attorneys

                 12       General Act (“PAGA”) (“Contreras II”). On behalf of current and former non-exempt employees of

                 13       Americold, Plaintiff Contreras alleged various wage and hour violations under the PAGA.

                 14              6.       On June 17, 2019, pursuant to a joint stipulation, the District Court granted Plaintiff

                 15       Contreras permission to file a First Amended Complaint in Contreras I, effectively incorporating

                 16       Contreras II into Contreras I (Contreras I and Contreras II collectively referred to herein as

                 17       “Contreras”).

                 18              7.       Though Defendant Americold specifically denied (and continues to deny) all liability

                 19       in Contreras, the parties in Contreras participated in a mediation on December 18, 2019, at which

                 20       time the parties in Contreras settled the Contreras actions. The settlement occurred before the
                 21       Lopez Complaint was filed, and covers all class claims asserted in the Lopez Complaint, pending

                 22       approval by the United Stated District Court Judge Wu in Contreras.

                 23              8.       On March 13, 2020, Plaintiff in Contreras filed a Motion for Preliminary Approval of

                 24       Class Action Settlement (“Preliminary Approval Motion”). (Contreras Dkt. 30). On March 27,

                 25       2020, the Court informed the parties in Contreras the Preliminary Approval Motion was taken under

                 26       submission. (Contreras Dkt. 31).
                 27              9.       Plaintiff Lopez is a putative class member in the Contreras class action. Upon the

                 28       Central District Court’s preliminary approval of the class settlement in Contreras, Plaintiff Lopez
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
                                                                            3.
     213.443.4300
                           Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 4 of 6

                    1     will receive a notice of class settlement and be given a time to consider the settlement and accept it,

                    2     opt out or object. The Contreras class action settlement, if approved, covers all claims asserted in the

                    3     Lopez action. At this time, Plaintiff Lopez asserts he does not know whether he will opt out of,

                    4     object to, or participate in the Contreras class action settlement.

                    5            10.     On April, 28, 2020, the Parties in Lopez filed a Joint Stipulation to Continue FRCP

                    6     Rule 26(f) Conference and All Other Deadlines Pending Ruling on Related Class Action (Lopez

                    7     Dkt. 6) pending a ruling on the Preliminary Approval Motion in Contreras. As set forth in that

                    8     stipulation, a settlement has been reached in the Contreras and the Preliminary Approval Motion

                    9     was pending. As of the April 28, 2020, date the Parties entered into that stipulation, the Preliminary

                 10       Approval Motion had been taken under submission by the Court in Contreras. In that stipulation to

                 11       continue, the Parties requested that the scheduling conference in Lopez be continued until after the

                 12       Preliminary Approval Motion of the Contreras class action settlement was ruled on. On April 29,

                 13       2020, this Court granted a continuance of the scheduling conference in Lopez and set September 9,

                 14       2020 as the date for the Lopez scheduling conference. (Lopez Dkt. 8).

                 15              11.     On August 6, 2020, U.S. District Court Judge Wu issued a tentative ruling on the

                 16       Preliminary Approval Motion in Contreras and set an August 10, 2020 hearing to address the

                 17       tentative ruling. (Contreras Dkt. 33). Although Judge Wu did not grant the Preliminary Approval

                 18       Motion in his tentative ruling, at the August 10 hearing Judge Wu requested that Plaintiff in

                 19       Contreras provide supplemental briefing on certain factual issues presented in the Preliminary

                 20       Approval Motion by August 27, 2020 and set September 3, 2020 as the date for a further hearing on
                 21       the pending Preliminary Approval Motion. (Contreras Dkt. 33).

                 22              12.     The Parties do not know whether Judge Wu will issue a final ruling on the

                 23       Preliminary Settlement Approval Motion at the September 3, 2020 hearing, whether he will take the

                 24       motion under submission, or whether he will issue other orders. Therefore, out of an abundance of

                 25       caution and to provide Plaintiff Lopez an opportunity to determine whether he will opt out of, object

                 26       to, or participate in the Contreras class action settlement, and in the interest of efficiency and the
                 27       conservation of the Parties’ and the Court’s resources, the Parties hereby stipulate and agree, subject

                 28       to Court approval in Lopez, that the scheduling conference and all other pending deadlines in Lopez
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
                                                                            4.
     213.443.4300
                           Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 5 of 6

                    1     be continued to a date no earlier than October 14, 2020.

                    2      Dated: August 26, 2020
                    3
                    4                                                               /s/ Sarah S. Kanbar____________
                                                                               COSTA KERESTENZIS
                    5                                                          SARAH S. KANBAR
                                                                               BEESON, TAYER & BODINE, APC
                    6                                                          Attorneys for Plaintiff
                                                                               JUSTIN LOPEZ
                    7
                    8
                           Dated: August 26, 2020
                    9
                 10
                                                                                           /s/ Rebecca Aragon____________
                 11                                                            REBECCA ARAGON
                                                                               E. CLIFTON MARTIN
                 12                                                            LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant
                 13                                                            AMERICOLD LOGISTICS, LLC
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
                                                                          5.
     213.443.4300
                           Case 1:20-cv-00308-NONE-EPG Document 10 Filed 08/27/20 Page 6 of 6

                    1                                                    ORDER

                    2            Pursuant to the stipulation of the parties (ECF No. 9), as set forth above, and finding good

                    3     cause exists, IT IS ORDERED that the scheduling conference, currently set for September 9, 2020,

                    4     is continued to November 3, 2020, at 10:00 a.m. in Courtroom 10 (EPG) before Magistrate Judge

                    5     Erica P. Grosjean. The Court grants telephonic appearances, with each party wishing to so appear

                    6     directed to use the following dial-in number and passcode: 1-888-251-2909; passcode 1024453. The

                    7     parties are also reminded to file a joint scheduling report one full week prior to the conference and

                    8     email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.

                    9
                          IT IS SO ORDERED.
                 10
                 11          Dated:     August 27, 2020                             /s/
                                                                             UNITED STATES MAGISTRATE JUDGE
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
LITTLER MENDELSON, P.C.
  633 West Fifth Street
      63rd Floor
Los Angeles , CA 90071
                                                                           6.
     213.443.4300
